DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 03 March 2021 in which claims 10-18 are currently pending and claims 1-9 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 25 January 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanade (PG Pub US 2005/0066149 A1) in view of Hill et al. (US Patent No. 6,272,450 B1).
Regarding claims 10, 17, Kanade discloses a communication apparatus comprising: 
a memory (main memory [0005]) that stores procedures belonging to a function instance of a process in communication (“The threads are programmed uses a series of multiple small tasks (called errands). The desired sequence of errands is given to the operating system for execution in the form of an itinerary” [0034]); and 
a controller (operating system [0037]) that calls a procedure belonging to a function instance to be executed depending on a procedure belonging to a previously processed function instance and a return value of the procedure belonging to the previously processed function instance (“At step 406 the errands in the itinerary are executed by itinerary running service 118 in the sequence specified by the itinerary. For itinerary running service 118, an errand is just a pointer to a function that is to be called. The itinerary maintains a list of function pointers in the errand function list, as explained earlier. Each function returns a value of true or false upon execution. A return value of true stands for completion of errand. A return value of false implies that the errand failed to complete, and the itinerary should not execute any further” [0051], “it is checked whether an errand returned a true value or a false value. In case the errand returns true, it signifies that the errand has been executed successfully. Thus, the next thread in the itinerary is scheduled for execution” [0054], [0072], claim 11), 

However, Kanade does not explicitly disclose executes the procedure belonging to the function instance to be executed to control a processing sequence for a communication packet.
Nevertheless, Hill discloses “Each sequence can be defined to execute all its designated functions in a row regardless of their return value, or to continue to the next function in the sequence only if the previous function has been successfully completed” (54), “cellular radio telecommunications network comprising a function handler which initiates execution of a plurality of basic functions performed by mobile stations over an air interface link with the network, a sequence handler which utilizes the basic functions to generate a plurality of call sequences, and a traffic mix handler which utilizes the plurality of call sequences to generate an overall traffic mix” (12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to execute the procedure belonging to the function instance to be executed to control a processing sequence for a communication packet because it will allow “reducing the need for time-consuming script/program updating” (2).
Regarding claim 11, Kanade, Hill discloses everything claimed as applied above. In addition, Kanade discloses if there is no return value, the processing sequence control unit calls, as the procedure belonging to the function instance to be executed, a . 
Allowable Subject Matter
Claims 12-16, 18 are allowed.
Response to Arguments
Previous minor informality objection to the specification is withdrawn in view of Applicant’s amendment.
Previous minor informality objection to claim 10 is withdrawn in view of Applicant’s amendment.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                             03/26/2021